Case 1:18-cv-00214-JJM-PAS Document 74 Filed 03/27/20 Page 1 of 5 PageID #: 850




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 KENNETH FITCH
 ESTATE OF DIANNE L. FITCH,
                                                  CIVIL ACTION NO. 1:18--cv-00214-JJM-PAS
                Plaintiffs,

 v.

 FEDERAL HOUSING FINANCE AGENCY,
 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION, WELLS FARGO BANK,
 N.A., HARMON LAW OFFICES, P.C., 266
 PUTNAM AVENUE, LLC, RUSHMORE
 LOAN MANAGEMENT SERVICES, LLC,
 US BANK NATIONAL ASSOCIATION AS
 TRUSTEE FOR RMAC TRUST, SERIES
 2016-CTT,

                Defendants.


      DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION’S ANSWER
                TO 266 PUTNAM AVENUE, LLC’S CROSSCLAIM

        Defendant Federal National Mortgage Association (“Fannie Mae”) responds to 266

 Putnam Avenue, LLC’s (“Putnam”) Crossclaim (ECF No. 63) as follows:

                               PARTIES, JURISDICTION AND VENUE

        1.      Fannie Mae is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 1.

        2.      Admitted.

         3.     Paragraph 3 consists of a statement of law, to which no response is required. To the
 extent a response is required, Fannie Mae denies any liability to Putnam.

                                     FACTUAL BACKGROUND

        4.      The allegations in paragraph 4 refer to a written document (i.e., the Complaint) that

 speaks for itself and to which no response is required. To the extent a response is required, Fannie

 Mae denies any allegations inconsistent with this written document.



                                                                                    1010708\305195534.v1
                                                                                    1010708\305459336.v1
Case 1:18-cv-00214-JJM-PAS Document 74 Filed 03/27/20 Page 2 of 5 PageID #: 851




         5.      Admitted.

         6.      Admitted.

         7.      Admitted.

         8.      Fannie Mae is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 8.

         9.      The allegations in paragraph 9 concern a written document (i.e., the Complaint)

 that speaks for itself and to which no response is required. To the extent a response is required,

 Fannie Mae denies any allegations inconsistent with this written document.

         10.     Paragraph 10 states Putnam’s position in the present litigation and no response is

 required. To the extent that paragraph 10 can be construed to allege any wrongdoing by Fannie

 Mae, it is denied.

         11.     Paragraph 11 adopts claims from the Plaintiffs’ Complaint and no response is

 required. To the extent that paragraph 11 can be construed to allege any wrongdoing by Fannie

 Mae, it is denied.

         12.     Paragraph 12 states Putnam’s position in the present litigation and no response is

 required. To the extent that paragraph 12 can be construed to allege any wrongdoing by Fannie

 Mae, it is denied.

                                 COUNT I – UNJUST ENRICHMENT

         13.     Defendant repeats and re-alleges their responses to paragraphs 1 through 12 above

 as if fully set forth herein.

         14.     Admitted.

         15.     Fannie Mae is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 15.



                                                 2
                                                                                   1010708\305195534.v1
                                                                                   1010708\305459336.v1
Case 1:18-cv-00214-JJM-PAS Document 74 Filed 03/27/20 Page 3 of 5 PageID #: 852




         16.     Paragraph 16 states Putnam’s position in the present litigation and no response is

 required. To the extent paragraph 15 can be construed to allege any wrongdoing by Fannie Mae,

 it is denied.

         17.     Denied.

                                 COUNT II – INDEMNIFICATION

         18.     Defendant repeats and re-alleges their responses to paragraphs 1 through 17 above

 as if fully set forth herein.

         19.     Denied.

         20.     Paragraph 20 contains a statement of law to which no response is required. To the

 extent that Paragraph 20 alleges wrongdoing by Fannie Mae, it is denied.

         21.     Denied.

         22.     Paragraph 22 contains a statement of law to which no response is required. To the

 extent paragraph 22 alleges any wrongdoing by Fannie Mae, it is denied.

                                      RELIEF REQUESTED

         1.      Fannie Mae denies that Putnam is entitled to the relief requested.

         2.      Fannie Mae denies that Putnam is entitled to the relief requested.

         3.      Fannie Mae denies that Putnam is entitled to the relief requested.

         4.      Fannie Mae denies that Putnam is entitled to the relief requested.



         WHEREFORE, the Defendants deny that 266 Putnam Avenue, LLC (“Putnam”) is entitled

 to relief and respectfully requests that Putnam’s claims be denied and dismissed in their entirety

 and that judgment enter in favor of Defendants and that Defendants be awarded costs, attorney's

 fees and such other relief as may be deemed appropriate.



                                                  3
                                                                                      1010708\305195534.v1
                                                                                      1010708\305459336.v1
Case 1:18-cv-00214-JJM-PAS Document 74 Filed 03/27/20 Page 4 of 5 PageID #: 853




                                 AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

        Putnam’s Crossclaim should be dismissed as it fails to state any claim upon which relief

 can be granted.

                            SECOND AFFIRMATIVE DEFENSE

        At all times, Fannie Mae’s actions or inactions were taken in good faith and in compliance

 with Rhode Island and federal law.

                              THIRD AFFIRMATIVE DEFENSE

        Putnam lacks standing to bring the present Crossclaim as it has suffered no damages.

                                FOURTH AFFIRMATIVE DEFENSE

        To the extent Putnam has suffered damages, such damages are attributable, in whole or in

 part, to Putnam’s own negligent acts or omissions.

                              FIFTH AFFIRMATIVE DEFENSE

        Fannie Mae reserves the right to supplement these affirmative defenses if and when

 additional information becomes available.




                                      [SIGNATURE PAGE FOLLOWS]




                                                4
                                                                                  1010708\305195534.v1
                                                                                  1010708\305459336.v1
Case 1:18-cv-00214-JJM-PAS Document 74 Filed 03/27/20 Page 5 of 5 PageID #: 854




                                                   Respectfully submitted,

                                                   FEDERAL NATIONAL MORTGAGE
                                                   ASSOCIATION

                                                   By: Its Attorney

                                                   /s/ Samuel C. Bodurtha
                                                   Samuel C. Bodurtha, Bar No. 7075
                                                   HINSHAW & CULBERTSON LLP
                                                   56 Exchange Terrace
                                                   Providence, RI 02903
                                                   401-751-0842
                                                   401-751-0072 (facsimile)
 Dated:        March 27, 2020


                                  CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that this document filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as non-registered participants on March 27,
 2020.

                                                   /s/ Samuel C. Bodurtha
                                                   Samuel C. Bodurtha, Bar #7075




                                                   5
                                                                                      1010708\305195534.v1
                                                                                      1010708\305459336.v1
